Case 1:18-cv-23329-RAR Document 197 Entered on FLSD Docket 11/08/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                    Case No. 1:18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff/Counter-Defendant,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants/Counter-Plaintiffs.
  _______________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff/Counter-Defendant, State Farm Mutual Automobile Insurance Company, and

  Defendants/Counter-Plaintiffs, Manuel V. Feijoo and Manuel V. Feijoo, M.D., P.A. (collectively,

  the “Parties”), by their respective undersigned counsel and pursuant to Local Rule 16.4, jointly

  advise the Court that the Parties have reached a confidential settlement resolving all claims,

  counterclaims, and issues between the parties in this action. The Parties are in the process of

  drafting a written agreement memorializing their settlement and, within twenty (20) days hereof,

  expect to file a stipulation for dismissal of all claims and counterclaims in this action, with all

  Parties bearing their own attorneys’ fees, expenses, and costs including, but not limited to, all

  attorneys’ fees, costs, and expenses assessed as sanctions by the Court in this action.

         Dated this 8th day of November 2019.

                                                        /s/ Kenneth P. Hazouri
                                                        KENNETH P. HAZOURI
                                                        Fla. Bar No. 019800
                                                        khazouri@dsklawgroup.com
Case 1:18-cv-23329-RAR Document 197 Entered on FLSD Docket 11/08/2019 Page 2 of 3



                                            ANDREW S. BALLENTINE
                                            Fla. Bar No. 118075
                                            aballentine@dsklawgroup.com
                                            DEBEAUBIEN, SIMMONS, KNIGHT,
                                             MANTZARIS AND NEAL, LLP
                                            332 North Magnolia Avenue
                                            Orlando, Florida 32801
                                            Telephone: (407) 422-2454

                                            —and—

                                            DAVID I. SPECTOR
                                            Fla. Bar No. 086540
                                            david.spector@hklaw.com
                                            KAYLA L. PRAGID
                                            Fla. Bar No. 098738
                                            kayla.pragid@hklaw.com
                                            HOLLAND & KNIGHT LLP
                                            222 Lakeview Avenue, Ste. 1000
                                            West Palm Beach, Florida 33401
                                            Telephone: (561) 833-2000
                                            Facsimile: (561) 650-8399

                                            Attorneys for Plaintiff/Counter-Defendant

                                            /s/ Jerome R. Pivnik
                                            JEROME A. PIVNIK
                                            THE PIVNIK LAW FIRM
                                            7700 N. Kendal Drive, Suite 703
                                            Miami, FL 33156
                                            Tel: 305-670-0095
                                            Email: Pivniklaw@aol.com
                                            Cdiezpivniklaw@aol.com
                                            Jerome A. Pivnik, Esq.
                                            Fla. Bar No.: 400408

                                            KENNETH B. SCHURR
                                            LAW OFFICES OF KENNETH B. SCHURR
                                            2030 S. Douglas Rd., Suite 105
                                            Coral Gables, FL 33134-4615
                                            Tel: 305-441-9031
                                            Email: kbsservice@schurrlaw.com
                                            Fla. Bar No.: 876100




                                        2
Case 1:18-cv-23329-RAR Document 197 Entered on FLSD Docket 11/08/2019 Page 3 of 3



                                            ANDREW P. BARATTA
                                            BARATTA, RUSSELL & BARATTA
                                            3500 Reading Way
                                            Huntingdon Valley, PA 19006
                                            Tel: 215-914-2222
                                            Email: Andrew@Barattarussell.com
                                            Attorney for Defendants
                                            Admitted pro hac vice

                                            Attorneys for Defendants/Counter-Plaintiffs




                                        3
